DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/185,794 filed on 2/25/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21 and 3/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Lee (EP 3 082 247 A2).

Regarding claim 1, Lee teaches:
A method for operating a drive device for a motor vehicle ([0002]: motor drive technologies), wherein the drive device has an electric machine (Fig. 1 103) which is electrically connected to a DC power source via an inverter ([0002]: a voltage source inverter that typically receives DC voltage source), the method comprising: 
controlling the inverter with pulse width modulation ([0003]: PWM scheme) based on a duty cycle (Figs. 6-7 show the duty cycle of the waveforms); 
controlling the inverter with a continuous pulse width modulation ([0003]: the PWM scheme may be divided into continuous and discontinuous schemes) when the duty cycle is less than a threshold value ([0072]-[0074]: PWM control unit operates in the continuous when modulation index is set to a value below the reference index 1, [0026]: on-signal is output to the switching elements a1, b1, c1 if the difference between each of the pole-voltage signals 201 and the carrier wave 302 is greater than 0, and an on-signal is output to the switching elements a2, b2, c2 if the difference is less than 0 by NOT gates 304; [0027]: generating control signals by the PWM control unit 104, the modulation mode is finally determined based on the offset voltage V*sn generated in the offset voltage generator 202. The offset voltage for sinusoidal PWM is a continuous modulation mode. [0028]: The space vector SVPWM in equation 3 is continuous modulation mode in which control signals for all of the switching elements are changed for a cycle of a carrier wave. [0049], [0053]); and 
controlling the inverter with a discontinuous pulse width modulation ([0003]: the PWM scheme may be divided into continuous and discontinuous schemes;) when the duty cycle exceeds the threshold value ([0072]-[0074]: PWM control unit switched to the discontinuous mode when modulation index becomes larger than the reference index of 1, [0029]-[0030]; [0050]-[0051]: if the phase-voltage signals 501 are greater that the max limit value then the PWM control unit is switched to the discontinuous modulation mode, [0053], [0074]).  

Regarding claim 2, Lee teaches:
 	The method according to claim 1, wherein the continuous pulse width modulation includes space vector modulation ([0003]:the continuous modulation mode may include space vector PWM).  

Regarding claim 3, Lee teaches:
 The method according to claim 1, further comprising implementing a clamping over a specific rotation angle range of the electric machine when the inverter is operated with the discontinuous pulse width modulation ([0003]: examples of the discontinuous modulation mode may include 60⁰ discontinuous PWM).  

Regarding claim 4, Lee teaches:
The method according to claim 3, wherein the clamping takes place over a rotation angle range of 60⁰ ([0003]: examples of the discontinuous modulation mode may include 60 discontinuous PWM) or 120⁰.  

Regarding claim 5, Lee teaches:
The method according to claim 1, wherein, for a plurality of duty cycles, a first distortion value is determined for the continuous pulse width modulation ([0069]: Fig. 10 is a graph for comparing wighted total hoarmonic distortion in the continuous modulation scheme )and a second distortion value is determined for the discontinuous pulse width modulation ([0069]: Fig. 10 WTHD in the discontinuous modulation scheme), wherein a significant digit ([0006]: offset voltage) is set equal to that duty cycle for which the second distortion value indicates less distortion than does the first distortion value (Fig. 10 and [0031]: THD low in the discontinuous mode).  

Regarding claim 6, Lee teaches:
The method according to claim 1, further comprising using a distortion factor or a Weighted Total Harmonic Distortion value as a distortion value ([0069]: Fig. 10 graph of WTHD).  

Regarding claim 7, Lee teaches:
The method according to claim 1, wherein the threshold value is a first threshold value ([0072]-[0074]: Modulation Index =1), the method further comprising switching from the discontinuous pulse width modulation to the continuous pulse width modulation when the discontinuous pulse width modulation falls below a second threshold value that is different from the first threshold value (Fig. 10 and [0054]: different Modulation index values where the discontinuous modulation period is adjusted. FIG. 7-9 show different threshold of MI, [0058]-[0068]) .  

Regarding claim 8, Lee teaches:
 	The method according to claim 1, further comprising determining the duty cycle depending on a nominal value taking into account dead times of switches of the inverter ([0006]: switching loss/dead time associated with the modulation index).  

Regarding claim 9, Lee teaches:
The method according to claim 8, further comprising: determining, from the dead times, a maximum duty cycle and a minimum duty cycle (Fig. 9  is a graph showing a ratio of switching loss according to power factor , thus duty cycle) ; and switching to the discontinuous pulse width modulation when the duty cycle reaches the maximum duty cycle or the minimum duty cycle ([0053]: switching to discontinuous when the maximum is reached , when MI=1).  

Regarding claim 10, Lee teaches:
A motor vehicle ([0002]: motor drive technologies), comprising: 
a DC power source ([0002]: a voltage source inverter that typically receives DC voltage source); 
an inverter ([0002]: a voltage source inverter that typically receives DC voltage source); and 
a drive device including an electric machine electrically connected to the DC power source via the inverter (Fig. 1 103), 
wherein the drive device is designed to control the inverter with a pulse width modulation depending on a predetermined duty cycle (offset voltage generator providing predetermined offset voltages for the three phase, thus predetermined duty cycle), 
wherein the drive device controls the inverter with a continuous pulse width modulation when the duty cycle is less than a threshold value ([0072]-[0074]: PWM control unit operates in the continuous when modulation index is set to a value below the reference index 1), 
wherein the drive device switches the pulse width modulation from the continuous pulse width modulation to a discontinuous pulse width modulation when the duty cycles exceeds the threshold value ([0072]-[0074]: PWM control unit switched to the discontinuous mode when modulation index becomes larger than the reference index of 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Welcheko to US 2009/0179608 teaches a method for controlling a power inverter in an electric drive system of an automobile is provided. A signal controlling the power inverter is modified utilizing a first voltage distortion compensation method if a modulation index of the signal is less than a first modulation index value. The signal is modified utilizing a second voltage distortion compensation method if the modulation index is at least equal to the first modulation index value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
9/17/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846